      Case 1:19-cr-00345-KMW Document 44 Filed 09/17/20 Page 1 of 5
       Case 1:19-cr-00345-KMW Document 42-1                    Filed 08/24/20 Pa
                                                                   USDC SDNY
                                                                     J)OCUMENT
UNITED STATES DISTRICT COURT                                   .,., 'ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC#: _ _ _ _..,.._.........- -
                                                          X


UNITED STATES OF AMERICA
                                                              PRELIMINARY ORDER OF
               -    V.    -                                   FORFEITURE/
                                                              MONEY JUDGMENT
CHRISTOPHER ACOSTA,
                                                              19 Cr. 345      (KMW)
                                 Defendant.

                                         -    -   -   -   X


               WHEREAS,          on or about May 9,             2019,     CHRISTOPHER ACOSTA

(the "defendant"), was charged in a one-count Indictment,                                   19 Cr.

345   (KMW)        (the       "Indictment" ) ,        with theft and receipt of stolen

mail matter, in violation of Title 18, United States Code, Sections

1708 and 2 (Count One);

               WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States,       pursuant           to   Title       18,     United    States      Code,     Section

981 (a) (1) (C) and Title 28, United States Code, Section 2461 (c), of

any and all property,                 real and personal,           that constitutes or is

derived from proceeds traceable to the commission of the offense

charged in Count One of the Indictment, including but not limited

to a sum of money in United States currency representing the amount

of proceeds traceable to the offense charged in Count One of the

Indictment;
        Case 1:19-cr-00345-KMW Document 44 Filed 09/17/20 Page 2 of 5
        Case 1:19-cr-00345-KMW Document 42-1             Filed 08/24/20 Page 3 of 6




              WHEREAS,      on or about February 18,               2020,    the defendant

pled guilty to Count One of the Indictment;

              WHEREAS,      the Government asserts that $22,000 in United

States currency represents any and all property, real and personal,

that    constitutes or        is     derived from proceeds            traceable            to   the

commission of the offense charged in Count One of the Indictment

that the defendant personally obtained;

              WHEREAS,      the Government seeks a money judgment in the

amount of $22,000 in United States currency, pursuant to Title 18,

United States        Code,    Section         98l(a) (1) (C)     and Title       28,       United

States Code,       Section 246l(c),            of any and all property,            real and

personal,     that constitutes or is derived from proceeds traceable

to    the   commission of          the   offense      charged in Count           One of         the

Indictment that the defendant personally obtained; and

              WHEREAS, the Court finds that as a result of acts and/or

omissions of the defendant, the proceeds traceable to the offense

charged     in     Count     One    of    the       Indictment    that     the    defendant

personally obtained cannot be located upon the exercise of due

diligence.

              NOW,    THEREFORE,         IT    IS   ORDERED,     ADJUDGED    AND       DECREED

THAT:

              1.     As a result of the offense charged in Count One of

the     Indictment,    to     which      the    defendant      pled   guilty,          a    money


                                                2
        Case 1:19-cr-00345-KMW Document 44 Filed 09/17/20 Page 3 of 5
        Case 1:19-cr-00345-KMW Document 42-1               Filed 08/24/20 Page 4 of 6




judgment in the amount of $22,000 in United States currency (the

"Money Judgment"),          representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant       personally       obtained,        shall     be     entered    against    the

defendant.

               2.     Pursuant to Rule 32 . 2 (bl (4) of the Federal Rules of

Criminal     Procedure,       this     Preliminary Order            of    Forfeiture / Money

Judgment is final           as to the defendant,                CHRISTOPHER ACOSTA,     and

shall be deemed part of the sentence of the defendant , and shall

be included in the judgment of conviction therewith .

               3.     All   payments     on       the    outstanding       money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail             to    the United States Attorney's Office,

Southern       District     of    New    York,          Attn:    Money     Laundering   and

Transnational Criminal Enterprises Unit,                        One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

               4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,    and    the    United     States      shall       have    clear    title   to   such

forfeited property .




                                              3
        Case 1:19-cr-00345-KMW Document 44 Filed 09/17/20 Page 4 of 5
        Case 1:19-cr-00345-KMW Docum ent 42-1        Filed 08/24/20 Page 5 of 6




              5.    Pursuant to Title 21, United States Code,                     Section

853   (p),   the United States        is   authorized to         seek   forfeiture     of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment .

              6.    Pursuant to Rule 32 . 2 (b) (3) of the Federal Rules of

Criminal      Procedure,     the     United      States    Attorney's       Office     is

authorized to conduct any discovery needed to identify, locate or

dispose       of    forfeitable        property,          including       depositions,

interrogatories,         requests    for   production       of   documents    and     the

issuance of subpoenas.

              7.    The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture/Money Judgment, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.

              8.    The    Clerk     of    the    Court     shall       forward     three

certified copies of         this     Preliminary Order of           Forfeiture/Money

Judgment to Assistant United States Attorney Alexander J . Wilson,

Co-Chief      of   the    Money     Laundering     and     Transnational      Criminal




                                           4
     Case 1:19-cr-00345-KMW Document 44 Filed 09/17/20 Page 5 of 5
     Case 1:19-cr-00345-KMW Document 42-1       Filed 08/24/20 Page 6 of 6




Enterprises   Unit,       United   States    Attorney's    Office,    One    St.

Andrew's Plaza, New York, New York 10007.


Dated: New York, New York
     ~p\<<'1\~ \lo    f   2020
                                            SO ORDERED:



                                            , HONORABLE KIMBA M. WOOD
                                              UNITED STATES DISTRICT JUDGE




                                       5
